UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

                                                   )
 OMID ROKNI, et ai,                                )
                                                   )
                       Plaintiffs,                 )
                                                   )
                       v.                          )   Civil Case No. 1:07-cv-01474 (RJL)
                                                   )
 PNH UNION SQUARE L.L.C.,                          )
                                                   )
                       Defendant.                  )
--------------h~
                               MEMORANDUM OPINION
                                (JanuaryV;-, 2009) [#9]

       The plaintiffs each entered into a contract with the defendant, PNH Union Square

L.L.C., for the sale of a condominium, which was to be built in Washington, D.C. The

plaintiffs allege PNH Union Square violated the District of Columbia Consumer Protection

Act, D.C. Code § 28-3904 et seq., and the Federal Interstate Land Sales Act, 15 U.S.C. §

1701 et seq. in retaining the plaintiffs' security-deposit payments and in other conduct related

to the sale of condominiums. In January 2008, the Court stayed this action pending

arbitration.

       The arbitrator entered an award against the plaintiffs, finding the defendants were

entitled to retain the plaintiffs' security deposits, and holding the defendant was entitled to

$60,983.00 in attorneys' fees and costs. The defendants petitioned this Court to confirm the

arbitration award on October 27,2008.

       The local rules provides that the plaintiffs had 11 days to file a memorandum in

                                               1
opposition to the petition and that if they failed to do so, the Court may treat the motion as

conceded. LCvR. 7(b). This rule is a "docket-management tool that facilitates efficient and

effective resolution of motions." Fox v. American Airlines, Inc., 389 F.3d 1291, 1294 (D.C.

Cir.2004). In Fox, the D.C. Circuit affirmed the District Court's holding that "because the

plaintiffs failed to respond to the defendant's ... motion, the court treats the motion as

conceded and grants the motion." Id. (citations omitted).

       The plaintiffs had not filed a response to the Petition to Confirm Arbitration Award,

and on December 4, 2008, the Court ordered the plaintiffs to file a response within fifteen

days. The Order and also stated that if the plaintiffs failed to respond, the Court could treat

the motion as conceded pursuant to Local Rule 7(b). (See Civil Action No. 07-01474 Dkt.

10). The plaintiffs have still failed to respond to the defendant's Petition to Confirm

Arbitration Award.

       Therefore, the Court finds in favor of the defendant and GRANTS the defendant's

Petition to Confirm Arbitration Award [#9]. An appropriate Order will issue with this

Memorandum Opinion.




                                                   RICHARDJ.          N
                                                   United States District Judge




                                              2